United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Orlando, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1456
Issued: February 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 4, 2010 appellant filed an appeal of a February 9, 2010 decision of the Office of
Workers’ Compensation Programs denying her request for reconsideration on the grounds that it
was not timely filed and did not present clear evidence of error. As the most recent merit
decision was issued on January 26, 2009, more than 180 days after she filed her appeal, the
Board lacks jurisdiction to review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.
On appeal, counsel asserts that his January 22, 2010 request for reconsideration was
timely filed within one year of a January 26, 2009 merit decision.

FACTUAL HISTORY
On December 20, 2007 appellant, then a 53-year-old air transportation specialist, filed an
occupational disease claim (Form CA-2) claiming that she sustained an emotional condition on
or before April 18, 2007 due to unreasonable work assignments and a pattern of harassment by
her supervisor. The Office advised appellant of the evidence needed to establish her claim.
Appellant submitted statements and employing establishment memoranda regarding her factual
allegations. She also submitted reports from an attending clinical psychologist discussing her
account of events.
By decision dated June 24, 2008, the Office denied the claim on the grounds that
appellant failed to establish any compensable employment factors. Appellant requested an oral
hearing, held November 7, 2008. After the hearing, counsel submitted additional medical and
factual evidence. By decision dated January 26, 2009, an Office hearing representative affirmed
the June 24, 2008 decision, finding that appellant had not established any compensable factors of
employment.
In a letter dated January 22, 2010 and received on January 29, 2010, appellant, through
counsel, requested reconsideration of the Office’s January 26, 2009 decision. Counsel submitted
an attending clinical psychologist’s report discussing the identified work factors.
By decision dated February 9, 2010, the Office denied appellant’s January 22, 2010
request for reconsideration on the grounds that it was untimely filed and failed to present clear
evidence of error. It found that her January 22, 2010 request was untimely as it was filed on
January 29, 2010, more than one year after the January 26, 2009 decision. The Office further
found that counsel’s January 22, 2010 letter and accompanying evidence did not establish that
the Office erred in denying appellant’s emotional condition claim.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.1 It
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.2 When an application for review is not timely
filed, the Office must nevertheless undertake a limited review to determine whether the
application establishes “clear evidence of error.”3 Office regulations and procedure provide that
the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear
evidence of error” on the part of the Office.4
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.607(b); Gladys Mercado, 52 ECAB 255 (2001).

3

Id. at § 10.607(b); D.D., 58 ECAB 206 (2006).

4

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004).

2

ANALYSIS
The Office’s February 9, 2010 decision denied appellant’s request for further review of
the merits of her claim on the grounds that her January 22, 2010 reconsideration request was
untimely filed and failed to establish clear evidence of error in the January 26, 2009 decision
denying her emotional condition claim. The Board finds, however, that appellant’s request for
reconsideration was timely filed.
The one-year time limitation for requesting reconsideration begins to run on the date
following the date of the original Office decision.5 A right to reconsideration within one year
accompanies any merit decision on the issues.6 Office regulations and procedures provide that
timeliness for a reconsideration request is determined not by the date the Office receives the
request, but by the postmark on the envelope.7 The Office’s procedures require that a copy of
the envelope that enclosed the request for reconsideration should be in the case record. If there is
no postmark or it is not legible, other evidence such as a certified mail receipt, a certificate of
service and affidavits may be used to establish the mailing date. In the absence of such evidence,
the date of the letter itself should be used.8
The Board notes that the envelope containing the reconsideration request was not retained
in the record and the letter requesting reconsideration was dated January 22, 2010. For this
reason the Board finds that the reconsideration request dated January 22, 2010 was timely filed
within one year of the January 26, 2009 merit decision. The Office improperly denied
appellant’s reconsideration request by applying the legal standard reserved for cases where
reconsideration is requested after more than one year. Since it erroneously reviewed the
evidence submitted in support of appellant’s reconsideration request under the clear evidence of
error standard, the Board will remand the case for review of this evidence under the proper
standard of review for a timely reconsideration request.9
On appeal, counsel asserted that his January 22, 2010 request for reconsideration was
timely filed within one year of a January 26, 2009 merit decision. As noted, the Board finds that
his January 22, 2009 request for reconsideration was timely filed. The case will be remanded for
a review of the evidence under the appropriate standard.
CONCLUSION
The Board finds that appellant’s January 22, 2010 request for reconsideration was timely
filed.
5

Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.1602.3(a) (January 2004).

6

Id.; Larry J. Lilton, 44 ECAB 243 (1992).

7

See 20 C.F.R. § 10.607(a); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3(b)(1) (January 2004).
8

20 C.F.R. § 10.607(a); see Jack D. Johnson, 57 ECAB 593 (2006).

9

See Donna M. Campbell, 55 ECAB 241 (2004). See also L.T., Docket No. 09-2128 (issued June 7, 2010).

3

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: February 23, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

